AMENDMENT AGREEMENT

This Amendment Agreement,

dated May 30, 2003 (this "Agreement"), by and among LifePoint, Inc., a Delaware
corporation, and each of the holders of shares of the Company's Series C
Convertible Preferred Stock, $.001 par value (the "Series C Preferred Stock"),
named on the signature pages hereto (each, a "Holder", and collectively, the
"Holders").



W

I T N E S S E T H:



Whereas

, pursuant to the Securities Purchase Agreement, dated as of June 20, 2001,
between the Company and the Holders (the "Securities Purchase Agreement"), the
Company has issued and sold to the several Holders an aggregate of 393,916
shares of Series C Preferred Stock and warrants to purchase shares of the
Company's Common Stock (the "Warrants") and in connection therewith the Company
and the Holders entered into a Registration Rights Agreement, dated as of June
20, 2001 (the "Registration Rights Agreement");



Whereas

, pursuant to the Amendment, dated as of August 16, 2001 (the "First
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Warrants;



Whereas

, pursuant to the Amendment, dated as of November 21, 2001 (the "Second
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Registration Rights Agreement and provided
for the contractual right to convert the Series C Preferred Stock into shares of
Common Stock on the same terms as provided in the Certificate of Designation;



Whereas

, pursuant to the Amendment Agreement, dated as of April 4, 2003 (the "Third
Amendment"), the Company and all of the holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the Second
Amendment, the Warrants, and the Company's Amended and Restated Certificate of
Incorporation; and



Whereas

, upon the terms and subject to the conditions of this Agreement, the Company
and the Holders wish to amend further the rights of the Holders relating to the
Series C Preferred Stock.



Now Therefore

, in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows (capitalized terms that
are used herein but are not defined shall have the meanings given to them in the
Securities Purchase Agreement):



 1. Amendment to Securities Purchase Agreement. Section 8(e) of the Securities
    Purchase Agreement is hereby amended, effective as of the signing hereof, to
    require the consent of a simple majority of the then outstanding shares of
    Series C Preferred Stock for an amendment to such Agreement.

     

 2. Amendments to Section 2 of Second Amendment. Section 2 of the Second
    Amendment is hereby reinstated and is hereby amended as follows:

 a. Section 2(a) of the Second Amendment shall be amended and restated in its
    entirety to read as follows:

    Notwithstanding the right to convert shares of Series C Preferred Stock into
    Common Stock pursuant to the Restated Certificate of Incorporation of
    LifePoint, Inc. (the "Restated Certificate"), the Holders and each person
    who from time to time is a holder of record of outstanding shares of Series
    C Preferred Stock shall have the right to convert such shares with the
    Company in whole at any time or in part from time to time into fully paid
    and nonassessable shares of Common Stock on the basis provided in this
    Agreement. Any such conversion of shares shall be made on the same basis and
    pursuant to the same rights and procedures as provided in the Restated
    Certificate as if such conversion were a conversion of such shares of Series
    C Preferred Stock pursuant to the Restated Certificate, subject to the
    additional provisions set forth in this Agreement.

     

 b. The first sentence of Section 2(b) of the Second Amendment shall be amended
    and restated in its entirety to read as follows:

    The provisions of the Restated Certificate are by this reference
    incorporated herein as if set forth in full at this place for purposes of
    setting forth the rights of holders of Series C Preferred Stock to convert
    shares of Series C Preferred Stock in accordance with the rights provided in
    this Agreement, subject to the following:

     

     i.   "Conversion Price" means $3.00, subject to adjustment as provided only
          in Article XIII, Sections A, B, C and E of the Restated Certificate;
          provided, however, that with respect to any holder of Series C
          Preferred Stock that invests in Senior Securities in the New Offering
          (as such terms are defined in Section 2(c) below), a portion of the
          shares of Series C Preferred Stock held by such holder (determined on
          the basis of $2 in stated value of Series C Preferred Stock for each
          $1 invested in Senior Securities) shall receive a one-time reset of
          the Conversion Price to the initial conversion price applicable to
          such Senior Securities, subject to further adjustment only pursuant to
          Article XIII, Sections A, B, C and E of the Restated Certificate.
          Unless earlier converted, the Series C Preferred Stock will convert to
          Common Stock at the Maturity Date.
     ii.  Article IV.D of Section 1 of the Restated Certificate, shall be
          amended and restated in its entirety to read as follows:
    
          Redemption of Premium:
    
          No quarterly Premiums will be paid until
          
          the
          
          Conversion Date. Upon conversion, any and all outstanding Premium with
          respect to the shares of the Series C Preferred Stock being converted
          shall be redeemed by the Company as of such Conversion Date by the
          issuance of a number of shares of the Common Stock equal to the
          quotient obtained by dividing (i) the aggregate amount of Premium as
          of such Conversion Date on the shares being converted by (ii) the New
          Price. Any fractional shares resulting from the redemption of Premium
          shall be rounded to the nearest whole share in accordance with Article
          IV.B (iv).
    
          
    
     iii. Article IV, Section G of the Restated Certificate, shall be amended
          and restated in its entirety to read as follows:
    
          Additional Optional Conversion
    
          . If at any time after the Issuance Date the Common Stock (including,
          from and after the Conversion Date, any of the shares of the Common
          Stock issuable upon conversion of the Series C Preferred Stock) is
          suspended from trading on any of, or is not listed (and authorized)
          for trading on at least one of, the NSCM, the NNM, the NYSE or the
          AMEX for an aggregate of ten (10) full trading days in any nine
          (9)-month period (a "
          Delisting Event
          "), each holder of shares of Series C Preferred Stock may convert each
          of its outstanding shares of Series C Preferred Stock and any unpaid
          Premium thereon into shares of the Common Stock in accordance with
          Article IV.A and Article IV.B hereof
    
          
    
     iv.  Article V Section B of the Restated Certificate, Increases to Reserved
          Amount, is deleted in its entirety.
     v.   Article VII Section A(i) of the Restated Certificate, Remedies, and
          the last sentence of Article VII Section A of the Restated
          Certificate, Obligation to Cure, are deleted in their entirety.
     vi.  The first sentence of Article VIII Section D(i) of the Restated
          Certificate, Optional Redemption by the Company, shall be amended and
          restated to read as follows:
    
          Optional Redemption by Company.
    
          (i) Provided all shares of the Common Stock issuable upon conversion
          of all outstanding shares of Series C Preferred Stock are then (i)
          authorized and reserved for issuance, (ii) registered under the
          Securities Act for resale by the holders of such shares of Series C
          Preferred Stock and (iii) eligible to be traded on either the NSCM,
          the AMEX, the NYSE, the NNM or the successors of any of them, and
          provided no Redemption Event has occurred and is continuing, if, at
          any time after the Issuance Date, the Closing Sales Price of the
          Common Stock is less than $3.00 for 11 or more consecutive trading
          days, the Company shall have the right, during the next five (5)
          trading days, to call all or part of the then outstanding shares of
          the Series C Preferred Stock for redemption at a redemption price per
          share of the Stated Value, plus all accrued but unpaid Premium with
          respect to such share to the date of redemption (hereinafter referred
          to as the "Optional Redemption Date") designated in the Notice of
          Redemption, payable in cash on the basis of the Market Price of the
          Common Stock on such date.
    
          The remainder of Article VIII Section D(i) of the Restated Certificate
          remains the same.
    
     vii. Article XII Section D of the Restated Certificate, Issuance of Other
          Securities, is deleted in its entirety.

 c. The holders of the Series C Preferred Stock hereby consent to an amendment
    to the Restated Certificate (whether by a new certificate of designation or
    otherwise) to create a new series of Preferred Stock of the Company that
    will rank senior to the Series C Preferred Stock (i.e. will be "Senior
    Securities", as such term is defined in the Restated Certificate) and agree
    to vote in favor of any amendment to the Restated Certificate that creates
    such new series, if necessary. The holders of the Series C Preferred Stock
    also consent to the issuance and sale of shares of the Senior Securities
    (the "New Offering").

 1. Amendments to the Registration Rights Agreement.
     a. Section 3b. of the Registration Rights Agreement, Obligations of the
        Company, shall be amended and restated in its entirety to read as
        follows:

    The Company shall prepare and file with the SEC such amendments (including
    post-effective amendments) and supplements to the Registration Statements
    and the prospectuses used in connection with the Registration Statements as
    may be necessary to keep the Registration Statements effective at all times
    during the Registration Period, and, during such period, comply with the
    provisions of the Securities Act with respect to the disposition of all
    Registrable Securities of the Company covered by the Registration Statements
    until such time as all of such Registrable Securities have been disposed of
    in accordance with the intended methods of disposition by the seller or
    sellers thereof as set forth in the Registration Statements.

 2. Amendments to Warrants. The Warrants are hereby amended as follows:
     a. The Warrants shall be amended to provide that the Exercise Price is
        $3.00, with no corresponding adjustment in the number of shares issuable
        upon exercise of the Warrants (notwithstanding Section 4 of the
        Warrants); provided, however, with respect to any holder of Series C
        Preferred Stock that invests in Senior Securities in the New Offering
        (as such terms are defined in Section 2(c) above), a portion of the
        Warrants held by such holder (such portion to be determined based upon
        the same percentage of such holder's Series C Preferred Stock which
        received the one-time conversion price reset pursuant to Section 2(b)(i)
        above) shall receive a one-time rest of the Exercise Price (without
        adjustment of the number of shares issuable upon exercise of such
        warrants) to the initial, five-year exercise price of the warrants
        issued in the New Offering, subject to further adjustment only pursuant
        to the remaining provisions of the Warrants. The Company shall deliver a
        replacement Warrant(s), to each of the Original Purchasers within five
        (5) business days after close and funding of the new financing. Each
        Original Purchaser shall within five (5) business days after execution
        of this Agreement, return his, her or its original Warrant(s) to the
        Company for cancellation, which in any event shall be deemed cancelled
        upon issuance of the replacement Warrant(s) to such Original Purchaser.

    (b)

    Sections 4.a, 4.b, and 4.d of the Warrants are deleted in their entirety.

    

 3. Effectiveness. The provisions of this Agreement shall only become effective
    on the date (the "Effective Date") unless otherwise indicated therein, when
    each of the following conditions has been met: (i) this Agreement shall have
    been executed and delivered by the Company and the Holder, (ii) the sale by
    the Company of at least $5 million of securities pursuant to the New
    Offering, and (iii) the New Offering shall be on terms similar to those
    outlined in the attached term sheet. From and after the Effective Date, all
    references in the Securities Purchase Agreement shall be deemed to be
    references to the Securities Purchase Agreement as amended hereby and by the
    First Amendment and Second Amendment.
 4. Third Amendment. The Third Amendment is hereby rescinded and of no further
    force or effect, except for Sections 1(b) and 2(d) of the Third Amendment
    which shall continue in full force and effect.
 5. Confirmation of Agreements; Entire Agreement. Except as amended by this
    Agreement, the First Amendment, the Second Amendment, the Third Amendment,
    the Securities Purchase Agreement and the Certificate of Designation shall
    remain in effect in accordance with their respective terms. This Agreement
    sets forth the entire agreement between or among the parties with respect to
    the subject matter hereof. In the event of any conflict between provisions
    of this Agreement and the provision of the Securities Purchase Agreement,
    the First Amendment, the Second Amendment, the Third Amendment or the
    Certificate of Designation, the provisions of this Agreement shall prevail.
 6. Miscellaneous.
     a. Governing Law. This Agreement shall be governed by and interpreted in
        accordance with the laws of the State of California.
     b. Counterparts. This Agreement may be executed in counterparts and by the
        parties hereto on separate counterparts, all of which together shall
        constitute one and the same instrument. A telephone line facsimile copy
        of this Agreement bearing a signature on behalf of a party hereto shall
        be legal and binding on such party.
     c. Headings, etc. The headings, captions and footers of this Agreement are
        for convenience of reference and shall not form part of, or affect the
        interpretation of, this Agreement.
     d. Severability. If any provision of this Agreement shall be invalid or
        unenforceable in any jurisdiction, such invalidity or unenforceability
        shall not affect the validity or enforceability of the remainder of this
        Agreement or the validity or enforceability of this Agreement in any
        other jurisdiction.
     e. Amendments. No amendment, modification, waiver, discharge or termination
        of any provision of this Agreement nor consent to any departure by the
        Holders or the holders of record from time to time of the Series C
        Preferred Stock or the Company therefrom shall in any event be effective
        unless the same shall be in writing and signed by the party to be
        charged with enforcement, which, in the case of the Holders shall mean
        Persons who at the time are holders of record of a majority of the
        outstanding shares of Series C Preferred Stock, which shall not
        unreasonably be withheld, and then shall be effective only in the
        specific instance and for the purpose for which given. No course of
        dealing between the parties hereto shall operate as an amendment of this
        Agreement.
     f. Waivers. Failure of any party to exercise any right or remedy under this
        Agreement or otherwise, or delay by a party in exercising such right or
        remedy, or any course of dealings between the parties, shall not operate
        as a waiver thereof or an amendment hereof, nor shall any single or
        partial exercise of any such right or power, or any abandonment or
        discontinuance of steps to enforce such a right or power, preclude any
        other or further exercise thereof or exercise of any other right or
        power.
     g. Notices. Any notices required or permitted to be given under the terms
        of this Agreement shall be delivered in accordance with the notice
        provisions of the Securities Purchase Agreement.
     h. Survival. The respective representations, warranties, covenants, and
        agreements of the Holders and the Company contained in this Agreement or
        made by or on behalf of them, respectively, pursuant to this Agreement
        shall survive the Effective Date and the issuance of the Conversion
        Shares and Warrant Shares and shall remain in full force and effect
        regardless of any investigation made by or on behalf of them or any
        person controlling or advising any of them.
     i. Further Assurances. Each party to this Agreement will perform any and
        all acts and execute any and all documents as may be necessary and
        proper under the circumstances in order to accomplish the intents and
        purposes of this Agreement and to carry out its provisions.
     j. Construction. The language used in this Agreement will be deemed to be
        the language chosen by the parties to express their mutual intent, and
        no rules of strict construction will be applied against any party.

 

[Remainder of This Page Intentionally Left Blank]



In Witness Whereof,

this Agreement has been duly executed by the Holders and the Company by their
respective officers or other representatives thereunto duly authorized as of the
date first set forth above.



LifePoint, Inc.

By:

Name: Linda Masterson

Title: President and

Chief Executive Officer

 

New England Partners Capital, LLC

 

By:

Name:

Title:

Phone:

Fax:

 

Bomoseen Investments Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Dandelion International, Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Scorpion Acquisition LLC

 

By:

Name:

Title:

Phone:

Fax:

 



Wallington Investment Holdings Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

McCarthy Family Partners

 

By:

Name:

Title:

Phone:

Fax:

 

Zanett Lombardier Master Fund II, L.P.

 

By:

Name:

Title:

Phone:

Fax: ______________________________

 

Omicron Partners, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

General Conference Corporation Of Seventh-Day Adventists

 

By:

Name:

Title:

Phone:

Fax:

 



Elliott International L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Elliott Associates, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Otato Limited Partnership

 

By:

Name:

Title:

Phone:

Fax:

 

Timberline Opportunity Partners, LP

 

By:

Name:

Title:

Phone:

Fax:

 

Carol Sue Sandler

 

By:

Name:

Title:

Phone:

Fax:



PMLDSS Ltd

 

By:

Name:

Title:

Phone:

Fax:

Raul M. Rodelas, MD

 

By:

Name:

Title:

Phone:

Fax:

 

Stifel Nicolaus Custodian For A. Ray Cecrle Ira

 

 

 

By:

Name:

Title:

Phone:

Fax:

 

The Michael S. Mccord Gst Trust

 

By:

Name:

Title:

Phone:

Fax:

 

H&B Wilson Interests Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 



Brendon Devlin

 

By:

Name:

Title:

Phone:

Fax:

 

Gary Blum

 

By:

Name:

Title:

Phone:

Fax:

 

Dos Cuñados

 

By:

Name:

Title:

Phone:

Fax:

 

AWINN LTD.

 

By:

Name:

Title:

Phone:

Fax:

 

Michel A. Ansalem

 

By:

Name:

Title:

Phone:

Fax:

 



Harry S.Y. Nam

 

By:

Name:

Title:

Phone:

Fax:

 



Exhibit A

Contemplated Financing Term Sheet

 

Sellers: LifePoint, Inc. ("LifePoint" or the "Company")

 

Gross Proceeds: Minimum $8.5 million

Maximum $15.0 million

(including conversion of the $2.5 million GCC note and the $1.0 million Bridge
loan)

 

Security: Convertible preferred equity convertible to Common Stock at market
(currently $0.30 to $0.50), bearing a dividend of 5% - 8% with a maturity of
three years. Unless paid in cash at the Company's option, any dividends are
accrued and paid at conversion at the same conversion rate into Common Stock.
The Series D Preferred will have seniority to all previous issued stock,
including the Series C Preferred.

 

Warrants: LifePoint will issue 100% - 200% warrants to purchase common stock at
$0.30 - $0.75. The warrants will expire, if not exercised, 5 years from the date
of issuance.



Mandatory Six (6) months to two years Two (2) years after the initial closing,

Conversion: if the market price of the Common Stock is 2X of the conversion
price, the outstanding Series D Preferred will convert to common stock.

 

Registration rights: LifePoint will register the common shares underlying the
convertible preferred stock and warrants, subject to shareholder approval which
will be immediately sought.

 

Series C Amendments: Conditional to this Series D Financing, the Series C
holders agree to the following modifications to the current documentation:

 

 1. The conversion price of the Series C Preferred stock will effectively be
    permanently set at $3.00 per share of Common Stock. All reset and
    price-based anti-dilution provisions will be eliminated.

     

 2. However, for every $1 of Series D Preferred purchased by Series C, $2 of
    Series C will maintain a ONE TIME price reset to $0.30 for the conversion
    price on the stock and the warrant exercise price will be reset be $0.50,
    however, the number of warrants will remain the same.

     

 3. At maturity, the Series C Preferred converts to Common Stock unless earlier
    converted.

     

 4. Any additional amendments only require approval by a majority of then
    stockholders.

     

 5. All future dividends will be accrued and paid at conversion.

     

 6. The Series C Preferred will become junior to the New Series D Convertible
    Preferred.

     

 7. Registration of additional shares issued are subject to shareholder
    approval, which should be immediately sought.

 

7th Day Amendment: Conditional to this Series D Financing, the $2.5 million loan
from the 7th Day Adventists will convert into this offering, with the 7th Day
Adventists on an equal priority position with the investors in the Series D.

 

Conditions to closing:

1. Completion of due diligence.

2. Completion of definitive transactional documents.

 